Citation Nr: 1115032	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-25 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from December June 1988 to May 1992; from May 1993 to May 1996; and, from January 2003 to July 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, in pertinent part, the RO granted service connection and assigned a 30 percent disability rating for PTSD; and, granted service connection for fibromyalgia and assigned a 10 percent rating, both effective from July 6, 2005, the day following discharge from the Veteran's most recent period of active service.  The Veteran disagreed with the initial ratings assigned for the service-connected PTSD and fibromyalgia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for the service-connected PTSD, and a rating in excess of 10 percent for the service-connected fibromyalgia.  

The Veteran's service-connected PTSD and fibromyalgia have not been examined since February 2006, over 5 years ago.  Since that time, the Veteran has reported that both conditions have worsened.  With regard to the PTSD, for example, the Veteran has provided examples since the last VA examination of situations he has encountered at work and in other social situations that provide a disability picture that is inconsistent with some of the findings on examination in February 2006.  Accordingly, another VA examination should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).  It is also worth noting that the initial examination in February 2006 was conducted for the purpose of determining whether the Veteran actually had PTSD related to service, and did not focus on the severity of the symptoms.  

Likewise, the general medical examination noted that the Veteran had fibromyalgia, but did not focus on the severity of the fibromyalgia symptoms alone.  Thus, the record is inadequate to rate the disability.  Because the Veteran's service-connected back disability is separately rated, but appears to include symptoms of fibromyalgia, a contemporaneous examination is necessary to determine the extent of the fibromyalgia and what muscles/joints are affected so as to avoid pyramiding.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Given the Veteran's report of an increase in symptoms, as well as the inadequate findings on the February 2006 examination reports, and the lengthy gap in time since these last VA examinations, the current record is not adequate to rate the Veteran's PTSD or fibromyalgia.  As such, a VA examination must be scheduled.  

Since the claims file is being returned it should be updated to include any recent VA treatment records since July 2007 that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all pertinent private and VA treatment records relevant to the claims on appeal.  With appropriate authorization, obtain and associate with the claims file all private treatment records identified by the Veteran that would substantiate a claim for increase with respect to the service-connected fibromyalgia and the service-connected PTSD.  If any private records identified by the Veteran are not ultimately obtained, the Veteran should be notified in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Also obtain and associate with the claims file all VA records pertinent to the claims on appeal not currently of record, including those dating after July 2007.  

3.  Schedule a VA psychiatric examination to determine the current nature, extent and severity of the service-connected PTSD in terms of the rating schedule.  The claims folder must be reviewed in conjunction with the examination and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD, taking into consideration the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  

4.  Schedule the Veteran for a VA orthopedic examination to determine the current nature, extent, and severity of the service-connected fibromyalgia.  The claims folder must be reviewed in conjunction with the examination and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms of the Veteran's fibromyalgia, taking into consideration the Veteran's statements regarding the extent of his symptoms.  The examiner should specifically note if the Veteran's symptoms are constant, or nearly so, and refractory to therapy; or, if they are more likely episodic, but present more than one-third of the time, with exacerbations often precipitated by environmental or emotional stress or by overexertion.  The examiner should, if possible, note whether the Veteran's service-connected spine disorder symptoms can be disassociated from the overall fibromyalgia disability, and if so, describe what symptoms are associated with the service-connected back disability as opposed to the fibromyalgia.  All findings should be described in detail, and should be accompanied by a complete rationale.  

5.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


